Citation Nr: 1123454	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right hip strain.

2.  Entitlement to service connection for a low back disorder manifested by pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for a back condition, right hip condition, and posttraumatic stress disorder (PTSD).  He filed a timely notice of disagreement (NOD) in November 2008, in response, to initiate an appeal of all three claims.  However, the RO subsequently issued another decision in July 2009 granting the claim for service connection for a mental disorder (specifically, for a depressive disorder not otherwise specified, which, as mentioned, the Veteran initially had claimed as PTSD).  The RO assigned an initial 30 percent rating for this mental disorder, retroactively effective from May 27, 2008, the date of receipt of this claim.

Also in July 2009, the RO issued a statement of the case (SOC) concerning the remaining claims for service connection for back and right hip conditions.

In his substantive appeal (on VA Form 9) submitted later in July 2009, which the RO received in August 2009, the Veteran mentioned all three claims, so including the claim concerning his mental disorder that he referenced as PTSD.  He alleged the Decision Review Officer's (DRO's) review and SOC had failed to consider this claim, and that his mental condition - like his back and hip conditions, had started during his military service so were service connected.  In another statement in support of claim (on VA Form 21-4138) received in September 2009, he reiterated his disagreement with the RO's July 2009 decision.  Part of this disagreement concerned the continued denial of his claims for back and right hip conditions and, in particular, his belief the DRO had not considered these claims.  He also indicated he had not received a VA compensation and pension examination (C&P exam) concerning these claims, so he requested this evaluation, and he referenced a then recent June 2009 MRI of his lumbar spine.

As well, he maintained the "[p]ercentage for PTSD does not reflect guidelines provided by CFR 38."  He argued the DRO had failed to consider Dr. A's report, which was in accordance with the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and lasted over 5 hours, also noting his evaluation had included "Testing-PAI & Interview."  Whereas the DRO had based his decision concerning the severity of the mental disorder only on the results of the C&P exam, which, in comparison, had lasted only 10 minutes.  The RO evidently determined this statement was an NOD with the 30 percent rating initially assigned for the Veteran's mental disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability).  Consequently, the RO sent him a SOC in December 2009 concerning this downstream issue.  He did not then, in response, submit another substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this other claim to the Board.  38 C.F.R. § 20.200 (2010).  In fact, to the contrary, in a statement dated later in December 2009, his representative specifically indicated the Veteran was withdrawing his appeal of this claim for PTSD - in the process acknowledging the fact that service connection already had been granted for a mental condition, namely, for the depressive disorder not otherwise specified (NOS), currently rated as 30-percent disabling.  So, having been withdrawn, this claim is no longer at issue.  38 C.F.R. § 20.204 (2010).

The claims concerning the right hip and low back disorders remain, however, although the claim concerning the low back requires further development before being decided.  The Board therefore is remanding this claim to the RO via the Appeals Management Center (AMC).  However, the Board is going ahead and deciding the claim for service connection for a right hip disorder.



FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current right hip strain is unrelated to his military service, including specifically to the right hip pain he experienced in service.


CONCLUSION OF LAW

The Veteran's current right hip strain is not the result of disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the fourth (4) requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a June 2008 letter was sent prior to initially adjudicating this claim in the September 2008 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA treatment records.  He also had a VA compensation examination in July 2009, including for an opinion concerning whether any current right hip disability is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of that examination, and the other evidence in the file, contains the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  General Statutes and Regulations Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

III.  Whether Service Connection is Warranted for Residuals of a Right Hip Strain

The Veteran attributes his current right hip disability to his military service on the premise that he has experienced symptoms (pain, etc.) in this hip since his service, so the only logical cause for them.

As already alluded to, the Veteran had a VA compensation examination in July 2009 concerning this claim.  The VA examiner considered the Veteran's pertinent medical history, including as reflected in his STRs.  The Veteran reported that he has right hip pain.  He added that approximately every 2-3 weeks he has these episodes of right hip pain and that it results in limited motion of this hip.  On objective physical examination it was observed he walked with an antalgic gait.  There also was evidence of slight limitation of motion of this hip, though an 
X-ray reportedly was negative (so presumably did not indicate, for example, this hip is affected by arthritis).  The diagnosis was right hip strain.

The Veteran therefore has at least established he has a right hip disability in the way of this VA examiner's diagnosis.  But to establish his entitlement to service connection for this current disability, he still has to show it is the result of his military service or dates back to his service and not, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


The Veteran's STRs show that, in April 1964, he complained of right hip pain.  He indicated that he initially had injured this hip two years earlier, so in 1962 or thereabouts, when he fell.  That initial injury was prior to beginning his military service.  He added that, after that initial injury, the resultant pain lasted for a week.  Just two days immediately preceding the then current evaluation, however, he heard a pop in this hip and had since again experienced pain in this hip.  Besides tenderness, however, the objective clinical portion of that examination was unremarkable; he had full range of motion of this hip and an X-ray was negative.

The Board therefore must first determine whether the Veteran had a right hip disability prior to his military service.  A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A precedent opinion of VA's General Counsel held that, where a condition is not "noted" upon enlistment into service, VA, not the Veteran, has the burden of showing by clear and unmistakable evidence both that the condition in question existed prior to service and that it was not aggravated during or by the Veteran's service beyond its natural progression to rebut this presumption of soundness.  See VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The report of the Veteran's military induction examination in February 1964 did not list any defects referable to his right hip.  As such, the presumption of soundness when subsequently entering service in March 1964 applies.  And he clearly experienced a recurrence of pain in this hip just one month later, as evidenced by the report of his April 1964 consultation.  To warrant the granting of service connection, however, it still has to be shown he has "chronic" (again, meaning permanent) resultant disability.  And, unfortunately, it is in this critical respect that the evidence in the file is less favorable to his claim.

Merely having experience relevant symptoms while in service, and even requiring treatment, is not necessarily tantamount to granting service connection unless there is consequent disability that has continued to the present day (at least to the filing of the claim) to show the required chronicity, i.e., permanency of the disease or injury in service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In this regard, while he reported experiencing a recurrence of the pain in his right hip during military service, this complaint apparently resolved after he was discharged from the clinic following that April 1964 consultation and returned to duty, as the remainder of his STRs, including his military separation examination, made no further reference to any right hip-related problems, defects, symptoms or pathology.  So chronicity of disease or injury in service has not been established or, at the very least, is legitimately questionable, so in turn requiring evidence of continuity of symptomatology during the many years since service (again, up to at least the filing of this claim) to support this claim.  38 C.F.R. § 3.303(b).

The Veteran's military service ended in March 1965, and the evidence in the file shows he did not again complain about his right hip until he filed his claim in May 2008, so not until nearly 43 years later.  This 43-year lapse between the conclusion of his military service in 1965 and the first documented complaint, post service, concerning his right hip in 2008 is probative evidence against his claim that his current right hip disability dates back to his military service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, 

as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Equally significant is the fact that the Veteran has not reported nor has he provided any objective evidence of continuity of right hip symptoms during those many intervening years (indeed decades).  The RO requested that he provide evidence of treatment since service and, to this point, he has failed to respond.  And while the issue is not so much whether he had continuous treatment, rather, just symptoms, this has not been established either.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  When ultimately deciding claims, the Board has to make an express credibility finding regarding lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, for non-combat Veterans providing 
non-medical related lay testimony, Buchanan is distinguishable; the lack of documentation in records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  If it is determined the Veteran's lay testimony, such as concerning continuity of symptomatology since service, is not both competent and credible, then it has no resultant probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


All of this is to say that the Board does not consider the Veteran' lay testimony in isolation, instead, weighs it against other relevant evidence in the file.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The VA examiner that evaluated the Veteran in July 2009 ruled out any such linkage or correlation between the current right hip disability (strain diagnosed) and the events that occurred during the Veteran's military service - including especially those precipitating the April 1964 consultation.  This VA examiner determined that it was less likely than not (so less than 50 percent probability) this current disability resulted from the Veteran's military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The question then becomes which evidence is more probative, this VA examiner's unfavorable opinion versus the Veteran's unsubstantiated lay testimony.  The VA examiner has medical training, whereas the Veteran apparently does not, though this, alone, is not reason for summarily rejecting the Veteran's lay testimony out of hand.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  But it also is worth considering that neither the Veteran's November 2008 NOD nor his July 2009 substantive appeal (on VA Form 9) proclaim he has experienced continuous right hip symptoms (i.e., continuity of symptomatology) since service.  His July 2009 substantive appeal (on VA Form 9) and the statement in support of claim (VA Form 21-4138) that he later submitted in August 2009 merely refer to this condition having "started" during his military service, as evidenced by the record of his treatment in service.  But, as explained, this, alone, is insufficient to show his entitlement to service connection because merely having received treatment for symptoms referable to his right hip while in service is not tantamount to concluding that he necessarily has consequent disability, still today, to in turn establish the required chronicity (permanency) of disease or injury in service.

Also, although in other portions of that August 2009 statement in support of claim the Veteran request a VA C&P exam concerning this claim, he already has had a VA C&P examination concerning this claim in July 2009, with the requested medical nexus opinion provided as well.  It is unclear from the wording of this statement whether he is questioning the adequacy of that examination as it concerned this particular claim or, instead, his claim for a mental disorder (no longer at issue) - including in terms of its relatively short duration; he said the exam lasted just 10 minutes.  Ordinarily, where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Moreover, the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Veteran has not offered any justification or reason to question the legitimacy of this VA C&P exam, including the opinion resultantly obtained, other than to proclaim it did not last as long as he deemed necessary.

For these reasons and bases, the evidence does not favor his claim and is not in relative equipoise, meaning not about evenly balanced for and against his claim.  Instead, the preponderance of the evidence is unfavorable, so his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for residuals of a right hip strain is denied.



REMAND

The Veteran also contends that service connection should be granted for a low back disorder manifested by pain.  His STRs show he received treatment for right-sided back complaints during service.  Current medical records include a diagnosis of degenerative disc disease (DDD) of his lumbar spine.  His August 2009 statement in support of claim (VA Form 21-4138) references the contemporaneous June 2009 MRI of his lumbar spine confirming this DDD.  And given the complaints referable to his back in service, when it all "started", he believes it only logical to conclude this current disability dates back to his service, so deserving of service connection.

Concerning this determinative issue of causation, the July 2009 VA C&P examiner stated that she could not resolve this issue without resorting to mere speculation.

Statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

More recent precedent cases, however, have further addressed this situation.  See, e.g., Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (indicating an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, 

however, must be considered as evidence of whether the disability was incurred in service.).  See also Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008) (A determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling.")

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  In further discussion, the Jones' Court indicated there must be some assurance that VA has exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Jones' Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But, again, this must be clear from the record, which in this case, it is not.


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, forward the claims file to the VA physician that performed the July 2009 examination of the Veteran and ask that she submit an additional statement concerning the etiology of the Veteran's low back disorder - but specifically in terms of the likelihood (very likely, as likely as not, or unlikely) this disorder is attributable to his military service, such as to the type of complaints he reported during service, as opposed to other factors during the many years since service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

And, if at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating she cannot provide this opinion without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to speculation), then she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize herself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this remand.

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Upon completion of this additional development, readjudicate the claim in light of this additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


